Title: To Benjamin Franklin from William Bowden, 29 August 1772
From: Bowden, William
To: Franklin, Benjamin


Sir
St. Thomas’s Hospital 29th. August 1772
The great regard I have for my friend M Skey the bearer of this, engages me to take the liberty to introduce him to you. He wants some information with respect to the new Settlement intended at the Ohio, and as I am very sensible your opinion will be of great use, I presume to ask your favoring him with your sentiments on that head, for a guide to him in pursuing his scheme. I hope you will excuse this freedom, and believe me to be with great regard Sir Your most Obedient humble Servant
W. Bowden
 
Addressed: To / Dr Benjamin Franklin / In / Craven Street / Strand
